--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

                    THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is
made and entered into as of May ____, 2007 by and among Stockgroup Information
Systems Inc. (the “Issuer”) 750 West Pender Street, Suite 500, Vancouver, BC V6C
2T7 (the “Company”), as evidenced by the signatures of the Company and each of
the subscribers listed on Exhibit I attached hereto (each, a “Subscriber”)
pursuant to Subscription Agreements accepted as of May ____, 2007 (the
“Subscription Agreement”) for 3,333,334 common shares of the Company (the
“Shares”). In order to induce the Subscriber under the Subscription Agreement to
enter into the Subscription Agreement, the Company has agreed to provide the
registration rights set forth in this Agreement.

                    The Company agrees with each Subscriber, (i) for its benefit
as Subscriber and (ii) for the benefit of the beneficial owners (including the
Subscriber) from time to time of the Shares, and (iii) for the benefit of the
beneficial owners from time to time of the Registrable Securities (as defined
herein) issuable pursuant to the Subscription Agreement (each of the foregoing a
“Holder” and together the “Holders”), as follows:

                    Definitions. Capitalized terms used herein without
definition shall have their respective meanings set forth in the Subscription
Agreement. In addition to the terms that are defined elsewhere in this
Agreement, the following terms shall have the following meanings:

                    “Additional Amount” means any security issued with respect
thereto upon any stock dividend, split, merger or similar event, for each
Registrable Security owned by the Holder.

                    “Affiliate”, with respect to any specified person, has the
meaning specified in Rule 144.

                    “Common Shares” means the Company’s shares of common stock.

                    “Company” has the meaning specified in the first paragraph
of this Agreement.

                    “Deferral Notice” has the meaning specified in Section 3(d)
hereof.

                    “Deferral Period” has the meaning specified in Section 3(d)
hereof.

                    “Effectiveness Deadline Date” has the meaning specified in
Section 2(a) hereof.

                    “Effectiveness Period” means the period commencing on the
Issue Date and ending on the earlier of two (2) years from the Issue Date, the
date that all Registrable Securities have been sold by the Holders or such date
that all Registrable Securities have ceased to be Registrable Securities.

                    “Exchange Act” means the United States Securities Exchange
Act of 1934, as amended, and the rules and regulations of the SEC promulgated
thereunder.

                    “Filing Deadline Date” has the meaning specified in Section
2(a) hereof.

                    “Holder” has the meaning specified in the second paragraph
of this Agreement.

                    “Initial Registration Statement” has the meaning specified
in Section 2(a) hereof.

                    “Issue Date” means May ____, 2007.

                    “Material Event” has the meaning specified in Section 3(d)
hereof.

--------------------------------------------------------------------------------

                    “Notice and Questionnaire” means a written notice delivered
to the Company containing substantially the information called for by the
Selling Securityholder Notice and Questionnaire attached as Annex A to this
Agreement.

                    “Notice Holder” means on any date, any Holder that has
delivered a Notice and Questionnaire to the Company on or prior to such date.

                    “Prospectus” means the prospectus included in any
Registration Statement (including, without limitation, a prospectus that
discloses information previously omitted from a prospectus filed as part of an
effective registration statement in reliance upon Rule 415 promulgated under the
Securities Act), as amended or supplemented by any amendment or prospectus
supplement, including post-effective amendments, and all materials incorporated
by reference or explicitly deemed to be incorporated by reference in such
Prospectus.

                    “Registrable Securities” means the Shares issued pursuant to
the Subscription Agreement and any security issued with respect thereto upon any
stock dividend, split, merger or similar event until, in the case of any such
security, the earlier of (i) the sale pursuant to Rule 144 under the Securities
Act or a shelf registration statement of all the Registrable Securities or (ii)
the expiration of the holding period applicable thereto under Rule 144(k) for
all Registrable Securities were such securities not held by an Affiliate of the
Company.

                    “Registration Statement” means any registration statement of
the Company that covers any of the Registrable Securities pursuant to the
provisions of this Agreement, including the Prospectus, amendments and
supplements to such registration statement, including post-effective amendments,
all exhibits, and all materials incorporated by reference or explicitly deemed
to be incorporated by reference in such registration statement.

                    “Registration Statement” has the meaning specified in
Section 2(a) hereof.

                    “Rule 144” means Rule 144 under the Securities Act, as such
Rule may be amended from time to time, or any similar or successor rule or
regulation hereafter adopted by the SEC having substantially the same effect as
such Rule.

                    “SEC” means the United States Securities and Exchange
Commission and any successor agency.

                    “Securities Act” means the United States Securities Act of
1933, as amended, and the rules and regulations promulgated by the SEC
thereunder.

                    “Subscriber” means the Subscriber to the Subscription
Agreement.

                    “Subsequent Registration Statement” has the meaning
specified in Section 2(b) hereof.

                    SECTION 2.           Resale Registration.

                    (a)           The Company shall prepare and file or cause to
be prepared and filed with the SEC no later than a date which is forty (40) days
after the Issue Date (the “Filing Deadline Date”) a Registration Statement (the
“Initial Registration Statement”) registering the resale from time to time by
Holders of all of the Registrable Securities (a “Registration Statement”). The
Initial Registration Statement shall be on Form SB-2, Form S-1, Form S-3 or
another appropriate form permitting registration of such Registrable Securities
for resale by such Holders in accordance with the methods of distribution set
forth in the Initial Registration Statement and shall register only the
Registrable Securities under this Agreement, unless consented to by Jennings
Capital Inc. and Cormark Securities Inc. The Company shall use its best efforts
to cause the Initial Registration Statement to be declared effective under the
Securities Act no later than the date (the “Effectiveness Deadline Date”) that
is one hundred and fifty (150) days after the Issue Date, and to keep, subject
to Section 3(d)(A)

Stockgroup Information Systems Inc.
Registration Rights Agreement - Page 2

--------------------------------------------------------------------------------

hereof, the Initial Registration Statement (or any Subsequent Registration
Statement) continuously effective under the Securities Act until the expiration
of the Effectiveness Period. Each Holder that became a Notice Holder on or prior
to the date ten (10) Business Days prior to the time that the Initial
Registration Statement became effective shall be named as a selling security
holder in the Initial Registration Statement and the related Prospectus in such
a manner as to permit such Holder to deliver such Prospectus to purchasers of
Registrable Securities in accordance with applicable law (other than laws not
generally applicable to all such Holders). Notwithstanding the foregoing, no
Holder shall be entitled to have the Registrable Securities held by it covered
by such Registration Statement unless such Holder has provided a Notice and
Questionnaire in accordance with and in compliance with Section 4. The Company
may permit any of its security holders to include any of the Company’s
securities in the Initial Registration Statement or any Subsequent Registration
Statement.

                    (b)           If the Initial Registration Statement or any
Subsequent Registration Statement ceases to be effective for any reason at any
time during the Effectiveness Period, the Company shall use its commercially
reasonable efforts to obtain the prompt withdrawal of any order suspending the
effectiveness thereof, and in any event shall within thirty (30) days of such
cessation of effectiveness amend the Registration Statement in a manner
reasonably expected by the Company to obtain the withdrawal of the order
suspending the effectiveness thereof, or file an additional Registration
Statement covering all of the securities that as of the date of such filing are
Registrable Securities (a “Subsequent Registration Statement”). If a Subsequent
Registration Statement is filed, the Company shall use commercially reasonable
efforts to cause the Subsequent Registration Statement to become effective as
promptly as is reasonably practicable after such filing or, if filed during a
Deferral Period, after the expiration of such Deferral Period, and to keep such
Registration Statement (or Subsequent Registration Statement), subject to
Section 3(d)(A) hereof, continuously effective until the end of the
Effectiveness Period.

                    (c)           The Company shall supplement and amend the
Initial or any Subsequent Registration Statement if required by the rules,
regulations or instructions applicable to the registration form used by the
Company for such Registration Statement, if required by the Securities Act.

                    (d)           Each Holder of Registrable Securities agrees
that if such Holder wishes to sell Registrable Securities pursuant to a
Registration Statement and related Prospectus, it will do so only in accordance
with this Section 2(d), Section 3(d) and Section 4. Each Holder of Registrable
Securities wishing to sell Registrable Securities pursuant to the Initial or any
Subsequent Registration Statement and related Prospectus agrees to deliver a
Notice and Questionnaire to the Company at least five (5) business days prior to
any intended distribution of Registrable Securities under the Registration
Statement. From and after the date the Initial Registration Statement is
declared effective, the Company shall, as promptly as is reasonably practicable
after the date a fully completed and legible Notice and Questionnaire is
received by the Company, (i) if required by applicable law, file with the SEC a
post-effective amendment to the Registration Statement or prepare and, if
required by applicable law, file a supplement to the related Prospectus or a
supplement or amendment to any document incorporated therein by reference or
file any other document required by the SEC so that the Holder delivering such
Notice and Questionnaire is named as a selling security holder in the
Registration Statement and the related Prospectus in such a manner as to permit
such Holder to deliver such Prospectus to purchasers of the Registrable
Securities in accordance with applicable law (other than laws not generally
applicable to all Holders of Registrable Securities wishing to sell Registrable
Securities pursuant to the Registration Statement and related Prospectus) and
using the manner of sale specified in the Notice and Questionnaire, and, if the
Company shall file a post-effective amendment to the Resale Registration
Statement, use commercially reasonable efforts to cause such post-effective
amendment to be declared effective under the Securities Act as promptly as is
reasonably practicable; (ii) provide such Holder copies of any documents filed
pursuant to Section 2(d)(i); and (iii) notify such Holder as promptly as is
reasonably practicable after the effectiveness under the Securities Act of any
post-effective amendment filed pursuant to Section 2(d)(i); provided, that if
such Notice and Questionnaire is delivered during a Deferral Period, the Company
shall so inform the Holder delivering such Notice and Questionnaire and shall
take the actions set forth in clauses (i), (ii) and (iii) above upon expiration
of the Deferral Period in accordance with Section 3(d), provided, further, that
if under applicable law the Company has more than one option as to the type or
manner of making any such filing, the Company will make the required filing or
filings in the manner or of a type that is reasonably

Stockgroup Information Systems Inc.
Registration Rights Agreement - Page 3

--------------------------------------------------------------------------------

expected to result in the earliest availability of the Prospectus for effecting
resales of Registrable Securities. Notwithstanding anything contained herein to
the contrary, the Company shall be under no obligation to name any Holder that
is not a Notice Holder as a selling security holder in any Registration
Statement or related Prospectus; provided, however, that any Holder that becomes
a Notice Holder pursuant to the provisions of this Section 2(d) of this
Agreement (whether or not such Holder was a Notice Holder at the time the
Registration Statement was initially declared effective) shall be named as a
selling security holder in the Registration Statement or related Prospectus
subject to and in accordance with the requirements of this Section 2(d).

                    SECTION 3.           Registration Procedures. In connection
with the registration obligations of the Company under Section 2 hereof, the
Company shall:

                    (a)           Prepare and file with the SEC such amendments
and post-effective amendments to each Registration Statement as may be necessary
to keep such Registration Statement continuously effective for the applicable
period specified in Section 2(a); cause the related Prospectus to be
supplemented by any required Prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 (or any similar provisions then in force) under the
Securities Act; and use commercially reasonable efforts to comply with the
provisions of the Securities Act applicable to it with respect to the
disposition of all securities covered by such Registration Statement during the
Effectiveness Period in accordance with the intended methods of disposition by
the sellers thereof set forth in such Registration Statement as so amended or
such Prospectus as so supplemented.

                    (b)           Submit to the SEC, within five (5) Business
Days after the Company learns that no review of a particular Registration
Statement will be made by the staff of the SEC or that the staff has no further
comments on a particular Registration Statement, as the case may be, a request
for acceleration of effectiveness of such Registration Statement to a time and
date not later than 48 hours after the submission of such request.

                    (c)           Use commercially reasonable efforts to obtain
the withdrawal of any order suspending the effectiveness of a Registration
Statement or the lifting of any suspension of the qualification (or exemption
from qualification) of any of the Registrable Securities for sale in any
jurisdiction in which they have been qualified for sale, in either case at the
earliest possible moment or, if any such order or suspension is made effective
during any Deferral Period, at the earliest possible moment after the expiration
of such Deferral Period.

                    (d)           Upon (A) the issuance by the SEC of a stop
order suspending the effectiveness of the Registration Statement or the
initiation of proceedings with respect to the Registration Statement under
Section 8(d) or 8(e) of the Securities Act, (B) the occurrence of any event or
the existence of any fact (a “Material Event”) as a result of which any
Registration Statement shall contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading, or any Prospectus shall contain any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading (including, in any such case, as a result of the
non-availability of financial statements), or (C) the occurrence or existence of
any development, event, fact, situation or circumstance relating to the Company
that, in the discretion of the Company, makes it appropriate to suspend the
availability of the Registration Statement and the related Prospectus, (i) in
the case of clause (B) above, subject to the next sentence, as promptly as
practicable prepare and file a post-effective amendment to such Registration
Statement or a supplement to the related Prospectus or any document incorporated
therein by reference or file any other required document that would be
incorporated by reference into such Registration Statement and Prospectus so
that such Registration Statement does not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and such Prospectus
does not contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, as thereafter
delivered to the purchasers of the Registrable Securities being sold thereunder,
and, in the case of a post-effective amendment to a Registration Statement,
subject to the next sentence, use commercially reasonable efforts to cause it to
be declared effective as promptly as is reasonably practicable, and (ii) give
notice (via facsimile, telephone or electronic mail followed by a written notice
by first-class mail) to the Notice

Stockgroup Information Systems Inc.
Registration Rights Agreement - Page 4

--------------------------------------------------------------------------------

Holders that the availability of the Registration Statement is suspended (a
“Deferral Notice”) and, upon receipt of any Deferral Notice, each Notice Holder
agrees not to sell any Registrable Securities pursuant to the Registration
Statement until such Notice Holder’s receipt of copies of the supplemented or
amended Prospectus provided for in clause (i) above, or until it is advised in
writing by the Company that the Prospectus may be used, and has received copies
of any additional or supplemental filings that are incorporated or deemed
incorporated by reference in such Prospectus. The Company will use commercially
reasonable efforts to ensure that the use of the Prospectus may be resumed (x)
in the case of clause (A) above, as promptly as is practicable, (y) in the case
of clause (B) above, as soon as, in the sole reasonable judgment of the Company,
public disclosure of such Material Event would not be prejudicial to or contrary
to the interests of the Company or, if necessary to avoid unreasonable burden or
expense, as soon as reasonably practicable thereafter and (z) in the case of
clause (C) above, as soon as, in the reasonable discretion of the Company, such
suspension is no longer appropriate. The period during which the availability of
the Registration Statement and any Prospectus is suspended (the “Deferral
Period”) is not to exceed (i) 20 consecutive days at any one time; (ii) 30 days
in the aggregate in any three-month period; or (iii) 60 days in the aggregate
during any 12-month period, or as otherwise required by applicable regulatory
authority; provided that, the number of days the Company is required to keep the
Registration Statement effective shall be extended by the number of days equal
to the aggregate Deferral Period(s). The first day of any Deferral Period must
be at least two (2) trading days after the last day of any prior Deferral
Period.

                    (e)           During the Effectiveness Period (except during
such periods that a Deferral Notice is outstanding and has not been revoked),
deliver to each Notice Holder in connection with any sale of Registrable
Securities pursuant to a Registration Statement, without charge, as many copies
of the Prospectus or Prospectuses relating to such Registrable Securities and
any amendment or supplement thereto as such Notice Holder may reasonably
request; and the Company hereby consents (except during such periods that a
Deferral Notice is outstanding and has not been revoked) to the use of such
Prospectus or each amendment or supplement thereto by each Notice Holder in
connection with any offering and sale of the Registrable Securities covered by
such Prospectus or any amendment or supplement thereto in the manner set forth
therein.

                    (f)           Subject to Section 3(d), use commercially
reasonable efforts to register or qualify or cooperate with the Notice Holders
in connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities laws of the United States, it being agreed that no such
registration or qualification will be made unless so requested; use commercially
reasonable efforts to keep each such registration or qualification (or exemption
therefrom) effective during the Effectiveness Period in connection with such
Notice Holder’s offer and sale of Registrable Securities pursuant to such
registration or qualification (or exemption therefrom) and do any and all other
acts or things necessary to enable the disposition in such jurisdictions of such
Registrable Securities in the manner set forth in the relevant Registration
Statement and the related Prospectus; provided, that the Company will not be
required to (i) qualify as a foreign corporation or as a dealer in securities in
any jurisdiction where it is not otherwise qualified or (ii) take any action
that would subject it to general service of process in suits or to taxation in
any such jurisdiction where it is not then so subject.

                    (g)           Upon (i) the filing of the Initial
Registration Statement and (ii) the effectiveness of the Initial Registration
Statement, announce the same, in each case by press release or any other means
of dissemination reasonably expected to make such information known publicly.

                    SECTION 4. Holder’s Obligations. Each Holder agrees, by
acquisition of the Registrable Securities, that no Holder of Registrable
Securities shall be entitled to sell any of such Registrable Securities pursuant
to a Registration Statement or to receive a Prospectus relating thereto, unless
such Holder has furnished the Company with a Notice and Questionnaire as
required pursuant to this Section 4 (including the information required to be
included in such Notice and Questionnaire) and the information set forth in the
next sentence. Each Holder of Registrable Securities wishing to sell Registrable
Securities pursuant to the Initial or any Subsequent Registration Statement and
related Prospectus agrees to deliver a Notice and Questionnaire to the Company
at least five (5) business days prior to the filing of the Initial Registration
Statement or Subsequent Registration Statement. Each Notice Holder agrees
promptly to furnish to the Company in writing all

Stockgroup Information Systems Inc.
Registration Rights Agreement - Page 5

--------------------------------------------------------------------------------

information required to be disclosed in order to make the information previously
furnished to the Company by such Notice Holder not misleading, any other
information regarding such Notice Holder and the distribution of such
Registrable Securities as may be required to be disclosed in the Registration
Statement under applicable law or pursuant to SEC comments and any information
otherwise required by the Company to comply with applicable law or regulations.
Each Holder further agrees, following termination of the Effectiveness Period,
to notify the Company, within twenty (20) Business Days of a request, of the
amount of Registrable Securities sold pursuant to the Registration Statement
and, in the absence of a response, the Company may assume that all of the
Holder’s Registrable Securities were so sold.

                    SECTION 5.           Registration Expenses. The Company
shall bear all fees and expenses incurred in connection with the performance by
the Company of its obligations under Sections 2 and 3 of this Agreement whether
or not any of the Registration Statements are declared effective. Such fees and
expenses shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (x) with respect to filings
required to be made with the NASD Over the Counter Bulletin Board and (y) of
compliance with federal and state securities laws to the extent such filings or
compliance are required pursuant to this Agreement (including, without
limitation, reasonable fees and disbursements of the counsel specified in the
next sentence in connection with qualifications of the Registrable Securities
under the laws of such jurisdictions as the Notice Holders of a majority of the
Registrable Securities being sold pursuant to a Registration Statement may
designate)), (ii) printing expenses, (iii) duplication expenses relating to
copies of any Registration Statement or Prospectus delivered to any Holders
hereunder, and (iv) fees and disbursements of counsel for the Company in
connection with the Registration Statement. In addition, the Company shall pay
its internal expenses (including, without limitation, all salaries and expenses
of officers and employees performing legal or accounting duties), and its
expenses for any annual audit, the fees and expenses incurred in connection with
the listing of the Registrable Securities on any securities exchange on which
the same securities of the Company are then listed and the fees and expenses of
any person, including special experts, retained by the Company.

                    SECTION 6.           Registrant and Information
Requirements. The Company represents that Form SB-2 under the Securities Act is,
on the date of this Agreement, available for the registration of the Registrable
Securities by the Company for sale by the Holders. The Company covenants that
(a) during the Effectiveness Period, it will (i) make and keep public
information available, as those terms are understood and defined in Rule 144,
(ii) take such action as is necessary to enable the Holders to utilize Form SB-2
for the sale of their Registrable Securities, (iii) file with the SEC in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act, and (b) so long as any Holder owns any
Registrable Securities, it will furnish to such Holder, forthwith upon request
(i) a written statement by the Company that it has complied with the reporting
requirements of Rule 144, the Securities Act and the Exchange Act, (ii) a copy
of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company, and (iii) such other information
as may be reasonably requested in availing any Holder of any rule or regulation
of the SEC that permits the selling of any such securities without registration
or Form SB-2.

                    SECTION 7.           Indemnification and Contribution.

                    (a)           The Company agrees to indemnify and hold
harmless each Holder of Registrable Securities covered by the Registration
Statement, the directors, officers, employees, Affiliates and agents of each
such Holder and each person who controls any such Holder within the meaning of
either the Securities Act or the Exchange Act against any and all losses,
claims, damages or liabilities, joint or several, to which they or any of them
may become subject under the Securities Act, the Exchange Act or other federal
or state statutory law or regulation, at common law or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in the Registration Statement or in any amendment
thereof, in each case at the time such became effective under the Securities
Act, or in any preliminary Prospectus or the Prospectus, or in any amendment
thereof or supplement thereto, or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein (in the case of any preliminary
Prospectus or the Prospectus, in the light of the circumstances under which they
were made) not misleading, and agrees to reimburse each such indemnified party,
as incurred, for any legal or other expenses

Stockgroup Information Systems Inc.
Registration Rights Agreement - Page 6

--------------------------------------------------------------------------------

reasonably incurred by it in connection with investigating or defending any such
loss, claim, damage, liability or action; provided, however, that the Company
will not be liable in any such case to the extent that any such loss, claim,
damage or liability arises out of or is based upon any such untrue statement or
alleged untrue statement or omission or alleged omission made therein in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of the party claiming indemnification specifically for
inclusion therein. This indemnity agreement shall be in addition to any
liability that the Company may otherwise have.

                    (b)           Each Holder of securities covered by the
Registration Statement severally and not jointly agrees to indemnify and hold
harmless the Company, each of its directors, each of its officers who signs the
Registration Statement and each person who controls the Company within the
meaning of either the Securities Act or the Exchange Act, to the same extent as
the foregoing indemnity from the Company to each such Holder, but only with
reference to written information relating to such Holder furnished to the
Company by or on behalf of such Holder specifically for inclusion in the
documents referred to in the foregoing indemnity. This indemnity agreement shall
be acknowledged by each Notice Holder that is not a Subscriber in such Notice
Holder's Notice and Questionnaire and shall be in addition to any liability that
any such Notice Holder may otherwise have.

                    (c)           Promptly after receipt by an indemnified party
under this Section 7 or notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under this Section 7, notify the indemnifying party in
writing of the commencement thereof; but the failure so to notify the
indemnifying party (i) will not relieve it from liability under paragraph (a) or
(b) above unless such failure results in the forfeiture by the indemnifying
party of substantial rights and defenses or otherwise materially prejudices the
indemnifying party; and (ii) will not, in any event, relieve the indemnifying
party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above. The
indemnifying party shall be entitled to appoint counsel (including local
counsel) of the indemnifying party's choice at the indemnifying party's expense
to represent the indemnified party in any action for which indemnification is
sought (in which case the indemnifying party shall not thereafter be responsible
for the fees and expenses of any separate counsel, other than local counsel if
not appointed by the indemnifying party, retained by the indemnified party or
parties except as set forth below); provided, however, that such counsel shall
be reasonably satisfactory to the indemnified party. Notwithstanding the
indemnifying party's election to appoint counsel (including local counsel) to
represent the indemnified party in an action, the indemnified party shall have
the right to employ separate counsel (including local counsel), and the
indemnifying party shall bear the reasonable fees, costs and expenses of such
separate counsel if (i) the use of counsel chosen by the indemnifying party to
represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after notice of the institution of such action; or (iv) the indemnifying
party shall authorize the indemnified party to employ separate counsel at the
expense of the indemnifying party. An indemnifying party will not, without the
prior written consent of the indemnified parties, settle or compromise or
consent to the entry of any judgment with respect to any pending or threatened
claim, action, suit or proceeding in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified parties are
actual or potential parties to such claim or action) unless such settlement,
compromise or consent includes an unconditional release of each indemnified
party from all liability arising out of such claim, action, suit or proceeding.

                    (d)           If the indemnification to which an indemnified
party is entitled under this Section 7 is for any reason unavailable to or
insufficient although applicable in accordance with its terms to hold harmless
an indemnified party in respect of any losses, liabilities, claims, damages or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, in such proportion as is
appropriate to reflect the

Stockgroup Information Systems Inc.
Registration Rights Agreement - Page 7

--------------------------------------------------------------------------------

relative fault of the indemnifying party or parties on the one hand and of the
indemnified party on the other hand in connection with the statements or
omissions which resulted in such losses, liabilities, claims, damages or
expenses, as well as any other relevant equitable considerations.

                    The relative fault of the Company on the one hand and the
Holders of the Registrable Securities or the Subscriber on the other hand shall
be determined by reference to, among other things, whether any such untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact relates to information supplied by the Company or by the
holder of the Registrable Securities or the Subscriber and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

                    The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 7(d) were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to above in this Section 7(d). The
aggregate amount of losses, liabilities, claims, damages, and expenses incurred
by an indemnified party and referred to above in this Section 7(d) shall be
deemed to include any out-of-pocket legal or other expenses reasonably incurred
by such indemnified party in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue or alleged untrue statement or omission or alleged omission.

                    Notwithstanding the provisions of this Section 7, neither
the Holder of any Registrable Securities nor the Subscriber shall be required to
indemnify or contribute any amount in excess of the amount by which the total
price at which the Registrable Securities sold by such Holder of Registrable
Securities or by the Subscriber, as the case may be, and distributed to the
public were offered to the public exceeds the amount of any damages that such
Holder of Registrable Securities or the Subscriber has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission.

                    No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

                    For purposes of this Section 7(d), each person, if any, who
controls the Subscriber or any Holder of Registrable Securities within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
shall have the same rights to contribution as the Subscriber or such Holder, and
each person, if any, who controls the Company within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act shall have the same
rights to contribution as the Company.

                    (e)           The provisions of this Section 7 shall remain
in full force and effect, regardless of any investigation made by or on behalf
of any Holder or the Company or any of the indemnified persons referred to in
this Section 7, and shall survive the sale by a Holder of Registrable Securities
covered by the Registration Statement.

Stockgroup Information Systems Inc.
Registration Rights Agreement - Page 8

--------------------------------------------------------------------------------

                    SECTION 8.           Liquidated Damages

                    (a)           If the Initial Registration Statement is not
filed on or prior to the Filing Deadline Date (any such failure or breach being
referred to as a “Filing Default,” and the date on which such event occurs (the
“Filing Default Date”), then in addition to any other rights available to the
Holders: (x) on such Filing Default Date, the Company shall pay to each Holder
an amount in cash, as partial liquidated damages and not as a penalty, equal to
5% of the product of (A) the Subscription Price, and (B) the number of Common
Shares held by such Holder as of the Filing Default Date that are Registrable
Securities (such product, the “Holder’s Subscription Amount”) (which remedy
shall not be exclusive of any other remedies available under this Agreement);
and (y) on each 30 day anniversary of each such Filing Default Date thereof (if
the applicable default shall not have been cured by such date) until the
applicable Filing Default is cured, the Company shall pay to each Holder an
amount in cash, as partial liquidated damages and not as a penalty, equal to 2%
of the Holder’s Subscription Amount.

                    (b)           If the Initial Registration Statement is not
declared effective by the SEC or otherwise becomes effective on or prior to the
Effectiveness Deadline Date (any such failure or breach being referred to as a
“Effectiveness Default,” and the date on which such event occurs (the
“Effectiveness Default Date”), then in addition to any other rights available to
the Holders: (x) on such Effectiveness Default Date, the Company shall pay to
each Holder an amount in cash, as partial liquidated damages and not as a
penalty, equal to 2% of the product of (A) the Subscription Price, and (B) the
number of Common Shares held by such Holder as of the Effectiveness Default Date
that are Registrable Securities (such product, the “Holder’s Subscription
Amount”) (which remedy shall not be exclusive of any other remedies available
under this Agreement); and (y) on each 30 day anniversary of each such
Effectiveness Default Date thereof (if the applicable default shall not have
been cured by such date) until the applicable Effectiveness Default is cured,
the Company shall pay to each Holder an amount in cash, as partial liquidated
damages and not as a penalty, equal to 2% of the Holder’s Subscription Amount.

                    (c)           If after its Effective Date the Initial
Registration Statement or any Subsequent Registration Statement ceases for any
reason (including without limitation by reason of a stop order, or the Company’s
failure to update the Registration Statement), but excluding the inability of
any Holder to sell the Registrable Securities covered thereby due to market
conditions, to be effective and available to the Holders as to all Registrable
Securities to which it is required to cover at any time prior to the expiration
of the Effectiveness Period for more than an aggregate of 30 Trading Days in any
12-month period (which need not be consecutive)(an “Unauthorized Suspension”),
the date which such 30 Trading Day period is exceeded, being referred to as
“Event Date”), then in addition to any other rights available to the Holders:
(x) on such Unauthorized Suspension, the Company shall pay to each Holder an
amount in cash, as partial liquidated damages and not as a penalty, equal to 2%
of the product of (A) the Subscription Price, and (B) the number of Common
Shares held by such Holder as of the date of the Unauthorized Suspension that
are Registrable Securities which are not eligible to be sold in the market by
the Holder under Rule 144 (such product, the “Holder’s Amount”) (which remedy
shall not be exclusive of any other remedies available under this Agreement);
and (y) on each 30 day anniversary of each such Unauthorized Suspension thereof
(if the applicable default shall not have been cured by such date) until the
applicable Unauthorized Suspension is cured, the Company shall pay to each
Holder an amount in cash, as partial liquidated damages and not as a penalty,
equal to 2% of the Holder’s Amount.

                    (d)           If the Company fails to pay any partial
liquidated damages pursuant to this Section 8 in full within seven days after
the date payable, the Company will pay interest thereon at a rate of 18% per
annum (or such lesser maximum amount that is permitted to be paid by applicable
law) to the Holder, accruing daily from the date such partial liquidated damages
are due until such amounts, plus all such interest thereon, are paid in full.
The partial liquidated damages pursuant to the terms hereof shall apply on a
pro-rata basis for any portion of a month prior to the cure of a default set
forth in this Section 8.

Stockgroup Information Systems Inc.
Registration Rights Agreement - Page 9

--------------------------------------------------------------------------------

                    (e)           Notwithstanding anything else in this
Agreement, the maximum payable by the Company to any Holder is:

(i)           under subsection (a) of this Section 8, 15% of the Holder’s
Subscription Amount as liquidated damages; and

(ii)           under subsections (b) and (c) combined of this Section 8, 15% of
the Holder’s Subscription Amount as liquidated damages,

for a maximum of 30% as liquidated damages under this Section 8.

                    SECTION 9.           Miscellaneous

                    (a)           No Conflicting Agreements. The Company is not,
as of the date hereof, a party to, nor shall they, on or after the date of this
Agreement, enter into, any agreement with respect to the Company’s securities
that conflicts with the rights granted to the Holders of Registrable Securities
in this Agreement. The Company represents and warrants that the rights granted
to the Holders of Registrable Securities hereunder do not in any way conflict
with the rights granted to the holders of the Company’s securities under any
other agreements.

                    (b)           Amendments and Waivers. The provisions of this
Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, unless the Company has obtained the written
consent of Holders of a majority of the then outstanding Registrable Securities.
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of
Holders of Registrable Securities whose securities are being sold pursuant to a
Registration Statement and that does not directly or indirectly affect the
rights of other Holders of Registrable Securities may be given by Holders of at
least a majority of the Registrable Securities being sold by such Holders
pursuant to such Registration Statement; provided, that the provisions of this
sentence may not be amended, modified, or supplemented except in accordance with
the provisions of the immediately preceding sentence. Each Holder of Registrable
Securities outstanding at the time of any such amendment, modification,
supplement, waiver or consent or thereafter shall be bound by any such
amendment, modification, supplement, waiver or consent effected pursuant to this
Section 9(b), whether or not any notice, writing or marking indicating such
amendment, modification, supplement, waiver or consent appears on the
Registrable Securities or is delivered to such Holder.

                    (c)           Notices. All notices and other communications
provided for or permitted hereunder shall be made in writing by hand delivery,
by telecopier, by courier guaranteeing overnight delivery or by first-class
mail, return receipt requested, and shall be deemed given (i) when made, if made
by hand delivery, (ii) upon confirmation, if made by telecopier, (iii) one (1)
Business Day after being deposited with such courier, if made by overnight
courier, or (iv) on the date indicated on the notice of receipt, if made by
first-class mail, to the parties as follows:

if to a Notice Holder, at the most current address given by such Holder to the
Company in a Notice and Questionnaire or any amendment thereto;

Stockgroup Information Systems Inc.
Registration Rights Agreement - Page 10

--------------------------------------------------------------------------------

if to the Company, to:

Stockgroup Information Systems Inc.
750 West Pender Street, Suite 500
Vancouver, BC, V6C 2T7
Canada
Attention: President & CEO
Facsimile: 604-331-1194

                    with a copy to:

Clark Wilson LLP
Barristers & Solicitors
800 - 885 W Georgia Street
Vancouver, BC V6C 3H1 Canada
Attention: Bernard Pinsky
Facsimile No. 604-687-6314

or to such other address as such person may have furnished to the other persons
identified in this Section 9(c) in writing in accordance herewith.

                    (d)           Approval of Holders. Whenever the consent or
approval of Holders of a specified percentage of Registrable Securities is
required hereunder, Registrable Securities held by the Company or its Affiliates
(other than the Subscriber or subsequent Holders of Registrable Securities if
such subsequent Holders are deemed to be such Affiliates solely by reason of
their holdings of such Registrable Securities) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage.

                    (e)           Successors and Assigns. This Agreement shall
inure to the benefit of and be binding upon the successors and assigns of each
of the parties hereto and, without requiring any express assignment, shall inure
to the benefit of and be binding upon each Holder of any Registrable Securities;
provided, that nothing herein shall be deemed to permit any assignment, transfer
of other disposition of Registrable Securities in violation of the terms of the
Subscription Agreement. If any transferee of any Holder shall acquire
Registrable Securities in any manner, whether by operation of law or otherwise,
such Registrable Securities shall be subject to all of the terms of this
Agreement and by taking and holding such Registrable Securities such person
shall be conclusively deemed to have agreed to be bound by and to perform all of
the terms and provisions of this Agreement.

                    (f)           Counterparts. This Agreement may be executed
in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be original and
all of which taken together shall constitute one and the same agreement.

                    (g)           Headings. The headings in this Agreement are
for convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

                    (h)           Governing Law. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA.

                    (i)           Severability. If any term, provision, covenant
or restriction of this Agreement is held to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated thereby, and the parties hereto
shall use their reasonable best efforts to find and employ an alternative means
to achieve the same or substantially the same result as that contemplated by
such term, provision, covenant or

Stockgroup Information Systems Inc.
Registration Rights Agreement - Page 11

--------------------------------------------------------------------------------

restriction, it being intended that all of the rights and privileges of the
parties hereto shall be enforceable to the fullest extent permitted by law.

                    (j)           Entire Agreement. This Agreement is intended
by the parties hereto as a final expression of their agreement and is intended
to be a complete and exclusive statement of the agreement and understanding of
the parties hereto in respect of the subject matter contained herein and the
registration rights granted by the Company with respect to the Registrable
Securities. Except as provided in the Subscription Agreement, there are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein, with respect to the registration rights granted by the
Company with respect to the Registrable Securities. This Agreement supersedes
all prior agreements and undertakings among the parties hereto with respect to
such registration rights.

                    (k)           Termination. This Agreement and the
obligations of the parties hereunder shall terminate upon the expiration of the
Effectiveness Period.

Stockgroup Information Systems Inc.
Registration Rights Agreement - Page 12

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have duly executed this Registration
Rights Agreement as of the day and year set forth above.

STOCKGROUP INFORMATION SYSTEMS INC.

 

By: ____________________________________________
Name:
Office:

--------------------------------------------------------------------------------